Order issued September 20, 2012




                                              In The
                                   Tourt ofApprato
                          .i1tI Etistrirt of &rxasatBatas
                                        No. 05-12-00320-CR


                         PAOLA ALEXANDRA HELLMAN, Appellant
                                                V.
                                   THE STATE OF TEXAS, Appellee


                        On Appeal from the County Criminal Court No. 6
                                     Dallas County, Texas
                            Trial Court Cause No. MB10-53817-G

                                            ORDER
        The Court GRANTS appellant's September 6, 2012 motion for extension of time to file

appellant's brief. Appellant's brief received by the Clerk on September 6, 2012 is DEEMED timely

filed on the date of this order.

       The State's brief shall be due THIRTY DAYS from the date of this order.




                                                     LANA MYERS
                                                     JUSTICE